Guerry, J.
The taking and reserving of interest at the rate of 8 per cent, in advance, whether for a short-time or long-time loan, is usurious. Loganville Banking Co. v. Forrester, 143 Ga. 302 (84 S. E. 961, L. R. A. 1915D, 1195) ; Reese v. Bloodworth, 146 Ga. 355 (91 S. E. 120); Bank of Lumpkin County v. Justus, 150 Ga. 286 (103 S. E. 794) ; Haley v. Covington, 19 Ga. App. 782 (92 S. E. 297). The provisions of the Civil Code (1910), § 2878, with reference to building and loan associations, to apply, must be pleaded. The petition does not disclose that the plaintiff stands in any exceptional capacity. The plea of usury was good, and the court erred in striking it.

Judgment reversed.


Maolntyre, J., concurs. Broyles, G. J., dissents.